Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/22 has been entered.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11, 13-14, 24-25, 27-28, 30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gupta et al. [US 20180227738]. 

As per claim 10, Gupta teaches:
A network node, (Abstract, i.e. node: paragraph 14) comprising: 
a memory comprising instructions; one or more processors 
generate policy information that specifies radio access technology (RAT) priorities, for user equipment (UE) route selection, including- a first RAT priority of non-cellular over cellular, and at least one of a second RAT priority of non-cellular or a third RAT priority of cellular; (i.e. non-cellular route selection based on policy: [0038, 0048]) and at least one transmitter configured to execute the instructions and cause the network node to: transmit the policy information to the UE, (i.e. route selection based on rules/policy: [0038, 0049-0050]).

As per claim 11, Gupta teaches:
The network node of claim 10, wherein the network node comprises at least one of a policy server, a UE route selection policy device, an access network discovery, or a selection function device.  (i.e. ANDSF server: [0038])

As per claim 13, Gupta teaches:
The network node of claim 10, wherein the policy information specifies a RAT priority order of comprising the first RAT priority of non-cellular over cellular, the second RAT priority of non- cellular, and the third RAT priority of cellular.  (i.e. route selection based on policy: [0038, 0048-0050])

As per claim 14, Gupta teaches:
Th

As per claim 30, Gupta teaches:
The network node of claim 10, wherein the UE route selection corresponds to a non-cellular over cellular route. (i.e. non-cellular over cellular: [0038, 0048]).

Claims 24-25, 27-28 are the method claims corresponding to apparatus claims 10-11, 13-14 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Response to Amendments & Arguments
	Applicant's arguments with respect to claims 10-11, 13-14, 24-25, 27-28, 30 have been fully considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 15 the prior art of record, specifically (US 20180227738) teaches:

	An apparatus for wireless communication, comprising: a memory comprising instructions; and one or more processors 

However, none of the prior art cited alone or in combination provides the motivation to teach; 
set up an internet protocol security protocol (IPSec) tunnel, to an evolved packet data gateway (ePDG) or a non-Third Generation Partnership Project (non-3GPP) interworking function (N3IWF), over the PDU session; and establish access for an application via a route that is selected based at least in part on the RAT priority of non-cellular over cellular and setting the set a route that is selected based at least in part on the RAT priority and the set up the IPSec tunnel.
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-9, 15-23, 29 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

US 9560585 discloses: 
A method includes using a set of information for a plurality of different access networks, said plurality of networks including at least one cellular network and at least one local wireless network and a current priority associated with a user equipment to provide access network selection information to said user equipment for one or more of said a plurality of said network and causing said access network selection information to be provided to said user equipment. The set of information may include a set of priority information and/or a set of network access information.

US 20160057724 discloses: 
Mobile devices may be paged via non-cellular or cellular radio access technologies (RATs). Mobile devices may determine that they are capable of receiving a paging message via a non-cellular RAT, and they indicate to a network that they are capable of such paging. Accordingly, in addition to cellular paging, mobile devices may be paged for cellular or non-cellular data via a non-cellular RAT. Non-cellular paging may be facilitated by a non-cellular paging server, which may be an independent network-side entity or may be an aspect of another network entity, such as an mobility management entity (MME).

Cao, Jin, et al. "A survey on security aspects for 3GPP 5G networks." IEEE communications surveys & tutorials 22.1 (2019): 170-195.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641